Case 1:19-cv-25019-AHS Document 5 Entered on FLSD Docket 12/06/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 19-25019-CIV-ALTONAGA/Goodman

 INFINITY GLOBAL CONSULTING
 GROUP INC., et al.,

         Plaintiffs,
 v.

 TILRAY, INC.; et al.,

       Defendants.
 __________________________________/

                                            ORDER

         THIS CAUSE came before the Court sua sponte. To better manage the orderly progress

 of the case, it is

         ORDERED that Defendants shall submit a single combined response or separate answers

 to the Complaint within the time allowed for the last-served Defendant to respond.

         DONE AND ORDERED in Miami, Florida, this 6th day of December, 2019.



                                                     _________________________________
                                                     CECILIA M. ALTONAGA
                                                     UNITED STATES DISTRICT JUDGE

 cc:     counsel of record
